DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-22 are pending.
Claims 3 and 19 are amended.
Claims 21-22 are newly added.
Response to Arguments
Applicant’s arguments, see page 6, filed 12/21/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections has been withdrawn per applicant’s amendments.
Applicant’s arguments, see pages 6-11, filed 12/21/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections has been withdrawn per applicant’s amendments and arguments.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bang US6076409 discloses media compatible packages for pressure sensing devices include molded polymeric housings and diaphragms which mount and isolate pressure sensing devices in operative contact with any type of corrosive or non-corrosive media for pressure measurement. The various pressure sensor package housings include a main cavity in which a pressure sensor is mounted, a polymeric diaphragm bonded to the housing within the main 
However, Bang fails to disclose a seal element disposed within the chamber and surrounding an open end of the passage, the seal element being held fixed relative to the body; and a diaphragm sensing element disposed within the chamber to sealingly separate the switching component from the passage, the diaphragm sensing element having a convolution section extending outwardly from a deflection section, the deflection section traveling along a deflection axis between a pressurized position and a sealed position as the convolution section flexes within the chamber, wherein the deflection section of the diaphragm sensing element is spaced from the seal element when in the pressurized position and seals against the seal element when in the sealed position.
Akeley US4046010 discloses a pressure transducer and method of manufacture is disclosed wherein a tantalum diaphragm is held in position in a pressure transducer by 
However, Akeley fails to disclose a seal element disposed within the chamber and surrounding an open end of the passage, the seal element being held fixed relative to the body; and a diaphragm sensing element disposed within the chamber to sealingly separate the switching component from the passage, the diaphragm sensing element having a convolution section extending outwardly from a deflection section, the deflection section traveling along a deflection axis between a pressurized position and a sealed position as the convolution section flexes within the chamber, wherein the deflection section of the diaphragm sensing element is spaced from the seal element when in the pressurized position and seals against the seal element when in the sealed position.
Prior arts such as Bang and Akeley made available do not teach, or fairly suggest, a seal element disposed within the chamber and surrounding an open end of the passage, the seal element being held fixed relative to the body; and a diaphragm sensing element disposed within the chamber to sealingly separate the switching component from the passage, the diaphragm 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-22 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855